I am of the opinion that the trial court was clearly right in concluding that the appellants offered no substantial evidence tending to prove that the respondent hospital was negligent, either in the selection or retention of the nurse. I realize, of course, since the evidence submitted at the first trial was substantially the same as that submitted at the second, that this is equivalent to saying that we erred in holding, upon the former appeal, that a case was made for the jury as to one or both of those issues. I think we did so err. But, however that may be, the trial court was bound to follow our former opinion, since it became the law of the case. We are also bound to follow it. We have very recently held in Buob v. Feenaughty Machinery Co.,4 Wn.2d 276, 103 P.2d 325:
"An equally well settled rule is that, where the weight and sufficiency of the evidence have been passed upon in a former appeal, and the evidence at a second trial is substantially the same, the decision on the former appeal is decisive in a second appeal."
This rule, however, seems to be subject to exceptions in some jurisdictions. England v. Hospital of the Good Samaritan,14 Cal.2d 791, 97 P.2d 813.
But, even if we were at liberty to disregard the opinion rendered upon the former appeal and open up the whole matter for reconsideration, I would still be in favor of granting a new trial, because I have come to believe that the rule of tort non-liability of so-called charitable institutions has become an anachronism and should be no longer enforced. The only consideration that would cause me to hesitate is that so important a change in our established law ought ordinarily be made by the legislature rather than by the courts. I note, however, that, although this reason was strongly urged by a dissenting justice, it did not deter the supreme *Page 214 
court of California from recently abandoning the rule in a case decided some months after our opinion on the first appeal was rendered. Silva v. Providence Hospital of Oakland, 14 Cal.2d 762,97 P.2d 798. I further note that, in a discussion of a similar case in 38 Columbia Law Review, 1485, 1489, it is logically contended that, since the rule was created by the courts, it may properly be modified or abandoned by them. Courts, however, rightly hesitate to make major changes in the law without some sort of advance warning or notice.
It would serve no useful purpose to here set out the reasons why the rule should be abandoned. I think it appropriate, however, to call the attention of the administrative officers of hospitals and other charitable institutions to the fact that the trend in that direction has become very strong, and that it is rapidly increasing in momentum. As indicative of this, I cite the following: Sheehan v. North Country Community Hospital (1937),273 N.Y. 163, 7 N.E.2d 28, 109 A.L.R. 1197; 38 Columbia Law Review (1938), 1485; the Silva case, supra, decided in January, 1940, and comments on the non-liability rule appearing independently in the May 1940 issues of three of our law reviews, towit: 28 California Law Review, 530; 26 Virginia Law Review, 951; and 1 Washington and Lee Law Review, 257. The next generation of judges will surely abandon the rule if we do not.